DETAILED ACTION
The instant application having Application No. 16/622,681 filed on 12/13/2019 is presented for examination by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 13, 2019 and March 09, 2021 have been placed in record and considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “a mapping section that maps....” (Claims 7 and 8) , “a transmission section that transmits....” (Claim 7), “a reception section that receives....” (Claims 9 and 11), and “a control section that performs….” (Claims 9 and 11) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “….mapping section…transmission section, etc…” coupled with functional language “that maps…that transmits…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-9 and 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See Para. 0097 and 0099 from Applicant’s Specification).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (Pub # US 2018/0069652 A1 hereinafter Yamamoto).
Regarding claim 7, Yamamoto discloses “a terminal” as [See Fig. 8] “comprising: a mapping section that maps a front-loaded demodulation reference signal (DMRS) and an additional DMRS to a physical uplink shared channel (PUSCH);” [(See Fig. 3 and Para. 0065), Next, a case where the number of symbols within which DMRSs are inserted is increased with respect to the existing number of DMRS symbols (upper part of FIG. 3) in PUSCH will be discussed] “and a transmission section that transmits the PUSCH being with aggregated multiple slots, wherein, when the additional DMRS is mapped to a top slot of the aggregated multiple slots,” [See Fig. 7, transmission section 216] “the mapping section maps the additional DMRS in each of a second and later slots to the same symbol position as in the top slot” [(Para. 0035), FIG. 3 is a diagram illustrating an example of DMRS mapping (upper part of the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of NOKIA ET AL. ("DL DMRS patterns link performance evaluation", 3GPP DRAFT; R1-1701104, 3RD GENERATION PARTNERSHIP (3GPP), MOBILE COMPETENCE CENTRE; January 2017, hereinafter NPL).
Regarding claim 8, Yamamoto teaches “wherein: the mapping section maps the front-loaded DMRS to the same symbol position in each of the aggregated multiple slots” as [(Para. 0035), FIG. 3 is a diagram illustrating an example of DMRS mapping (upper part of the drawing), as well as an example of DMRS mapping when the number of DMRSs is increased (lower part of the drawing)].
However, Yamomoto does not specifically disclose the mapping section maps the additional DMRS to a symbol behind the front-loaded DMRS in the each of the aggregated multiple slots.  
In an analogous art, NPL teaches “the mapping section maps the additional DMRS to a symbol behind the front-loaded DMRS in the each of the aggregated multiple slots” as [design option, Fig. 3-5].
 [NPL: Page 1].

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Yang et al. (Pub # US 2015/0334762 A1 hereinafter Yang).
Regarding claim 9, Yamamoto teaches “a control section that performs reception processing by referring to the front-loaded DMRS and the additional DMRS,” as [(Para. 0206), base station 100 (control section 101) and terminal 200 (control section 206)] “wherein, when the additional DMRS is mapped to a top slot of the aggregated multiple slots, the additional DMRS is mapped in each of a second and later slots to the same symbol position as in the top slot” [(Para. 0035), FIG. 3 is a diagram illustrating an example of DMRS mapping (upper part of the drawing), as well as an example of DMRS mapping when the number of DMRSs is increased (lower part of the drawing)].  
However, Yamamoto does not specifically disclose a terminal comprising: a reception section that receives a physical downlink shared channel (PDSCH) including a front-loaded demodulation reference signal (DMRS) and an additional DMRS, the PDSCH being with aggregated multiple slots.
In an analogous art, Yang teaches “a terminal comprising: a reception section that receives a physical downlink shared channel (PDSCH) including a front-loaded demodulation reference signal (DMRS) and an additional DMRS,” as [(Para. 0064), receiving the PDSCH being with aggregated multiple slots” [(Para. 0072), Thus, the number of subframes in a radio frame, the number of slots in a subframe, or the number of symbols in a slot may be modified in various way… (Para. 0068),  A downlink radio frame includes 10 subframes and one subframe includes two slots in a time domain..].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yang’s teaching into Yamamoto’s teaching. The motivation for making the above modification would be to enable receiving the downlink signal from the transfer points through the radio communication system in an efficient manner [Yang: Para. 0007].
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Yang, and further in NPL.
Regarding claim 10, the combination of Yamamoto and Yang, specifically Yamamoto teaches “wherein: the front-loaded DMRS is mapped to the same symbol position in each of the aggregated multiple slots” as [(Para. 0035), FIG. 3 is a diagram illustrating an example of DMRS mapping (upper part of the drawing), as well as an example of DMRS mapping when the number of DMRSs is increased (lower part of the drawing)].

In an analogous art, NPL teaches “the additional DMRS is mapped to a symbol behind the front-loaded DMRS in the each of the aggregated multiple slots” as [design option, Fig. 3-5].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NPL’s teaching into Yamamoto’s and Yang’s teachings. The motivation for making the above modification would be to support at least one configuration with the front-loaded DMRS pattern in order to improve the increasing in PRB bundling size [NPL: Page 1].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463